Name: Council Directive 92/94/EEC of 9 November 1992 amending Directive 75/273/EEC concerning the Community list of less- favoured farming areas within the meaning of Directive 75/268/EEC (Italy)
 Type: Directive
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1992-11-23

 Avis juridique important|31992L0094Council Directive 92/94/EEC of 9 November 1992 amending Directive 75/273/EEC concerning the Community list of less- favoured farming areas within the meaning of Directive 75/268/EEC (Italy) Official Journal L 338 , 23/11/1992 P. 0042 - 0043COUNCIL DIRECTIVE 92/94/EEC of 9 November 1992 amending Directive 75/273/EEC concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Italy)THE CONCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive No 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Directive 75/273/EEC (4) lays down the areas in Italy which are included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268(EEC; Whereas the Italian Government has requested, in accordance with Article 2 (2) of Directive 75/268/EEC, that the Community list of areas in the Annex to Directive 75/273/EEC be amended; Whereas the new areas to be included in the list comply with the criteria and figures applied pursuant to Directive 75/273/EEC to determine areas within the meaning of Article 3 (4) of Directive 75/268/EEC; Whereas the amendment requested by the Italian Government represents 0,6 % of the utilizable agricultural areas in Italy; whereas, as a result of this request, all the successive extensions submitted by the Italian Government since the last amendment to Directive 75/273/EEC mean a total increase of more than 1,5 % of the utilizable agricultural area in Italy, HAS ADOPTED THIS DIRECTIVE: Article 1 The list of less-favoured areas in Italy in the Annex to Directive 75/273/EEC is hereby supplemented to include the areas listed in the Annex to this Directive. Article 2 This Decision is addressed to the Republic of Italy. Done at Brussels, 9 November 1992. For the Council The President D. HURD (1) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by Regulation (EEC) No 797/85 (OJ No L 93, 30. 3. 1985, p. 1).(2) OJ No C 225, 1. 9. 1992, p. 7.(3) Opinion delivered on 30 October 1992 (not yet published in the Official Journal).(4) OJ No L 128, 19. 5. 1975, p. 72. Amended by Directive 84/167/EEC (OJ No L 82, 28. 2. 1984, p. 1). ANNEX REGION OF BASILICATA PROVINCE OF MATERA Commune 1 2 3 4 5 6 7 8 Ferrandina Grassano Grottole Irsina Matera Miglionico Pomarico Salandra